Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 David Sharpe, Appellant                                 Appeal from the 349th District Court of
                                                         Houston County, Texas (Tr. Ct. No. 19CR-
 No. 06-20-00019-CR          v.                          112). Memorandum Opinion delivered by
                                                         Chief Justice Morriss, Justice Burgess and
 The State of Texas                                      Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment and order for community
supervision by deleting the assessment of, and the requirement to pay, attorney fees.. As modified,
the judgment of the trial court and order is affirmed.
       We note that the appellant, David Sharpe, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                         RENDERED AUGUST 5, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk